FILED
                            NOT FOR PUBLICATION                              SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30045

               Plaintiff - Appellee,             D.C. No. 3:07-cr-00106-RRB

  v.
                                                 MEMORANDUM *
GLENN ALLEN WALLS, II,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Glenn Allen Walls, II, appeals pro se from the district court’s order granting

his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence based on the

retroactive amendments to the Sentencing Guidelines that lowered penalties for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
crack cocaine offenses. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Walls contends that the district court abused its discretion by declining to

further reduce his sentence because of his post-sentencing prison disciplinary

record. The district court properly considered this information in determining the

extent to which it would reduce Walls’s sentence. See U.S.S.G. § 1B1.10 cmt.

n.1(B); United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir. 2010).

      AFFIRMED.




                                          2                                      12-30045